Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 lacks antecedent basis, for it depends on a since-cancelled claim.  It is presumed that claim 5 depended on claim 3.

Claims 3 and 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the claim set previously under examination, claim 4 (now cancelled) further defined claim 3, wherein the former further specified that the anion of the alkali metal salt is a silicate.  As stated on the record by Applicant (see pg. 6 ¶ 2 of response filed 17 June 2022, henceforth “Response”), original claim 4 (which further limits the limitation of “alkali metal salt” in claim 3) provides support for the limitation of “alkali metal silicate” in pending claim 1.  As such, it is not clear if “an alkali metal salt” in pending claim 3 could be the alkali metal silicate in pending claim 1, or if an alkali metal salt” in pending claim 3 refers to an entity different from the alkali metal silicate in pending claim 1.  For purpose of claim interpretation, Examiner takes the former position.
As claims 5-7 depend on claim 3, and as the respective limitations of the dependent claims do not resolve the aforementioned issue in claim 3, claims 5-7 are also held to be rejected.

Claim Interpretation
As noted in ¶ 12 of the Non-Final Office Action, a dependent claim such as pending claim 6, which further limits an element in a Markush Group of another claim on which said dependent claim depends but does not expressly recite the presence of said element, is not considered to require the presence of said element.
As applied to currently pending dependent claim 6, it is effectively considered to recite the following:
The mat material according to claim 1, wherein the inorganic adhesive contains at least one salt selected from the group consisting of an alkali metal salt, an alkaline earth metal salt, and a phosphate salt; and
wherein the phosphate salt is at least one selected from the group consisting of aluminum phosphate, magnesium phosphate, and calcium phosphate.
What claim 6 actually requires is considered to be different from the following:
The mat material according to claim 3, wherein the inorganic adhesive contains the phosphate salt, and wherein the phosphate salt is at least one selected from the group consisting of aluminum phosphate, magnesium phosphate, and calcium phosphate.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3, 5, 6, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. 6,077,483 A (“Locker”).
Considering claims 1, 3, 5, and 6, Locker discloses a catalyst support having the following materials located radially outward from a center of the catalyst support:  ceramic honeycomb substrate 10, an inorganic adhesive barrier coat 12 located on the substrate, a fibrous intumescent mounting mat 14, and an enclosure 16 that encases the honeycomb substrate 10, the inorganic adhesive barrier coat 12, and the intumescent mat 14 (Locker abs., clm. 8-10, col. 3 line 50 – col. 4 line 15, and Fig. 2, reproduced infra).  Locker is analogous, as it is from the same field of endeavor as that of the instant application (inorganic adhesive material used for mounting a mat material used at high temperature).  It is hereby contended that person having ordinary skill in the art would understand that a fibrous intumescent mounting mat, given it is intended to be used at temperatures of high hundreds to low thousands centigrade, would necessarily contain fibers that are stable at that operating temperature (viz. be made of ceramic fibers).  Further evidence for this is found in Locker when the reference discloses the usage of conventional intumescent mats for mounting purposes such as Series 100 mats from 3M (id. col. 7 line 41-45).  It is hereby noted that 3M Series 100 mats are known to contain both ceramic fibers and vermiculites (the latter responsible for the intumescent nature of the mat); see datasheet on 3M Interam 100 Intumescent Mat Mount.

    PNG
    media_image1.png
    297
    507
    media_image1.png
    Greyscale


It is noted that as mounted, there is enough pressure exerted by the enclosure on the items located within the enclosure as to compress the mounting mat 14 between the coated substrate and the enclosure (id. col. 7 line 15-28), which means that the barrier coat 12 is located on a surface of the mounting mat 14.  As such, the claimed body portion comprising inorganic fibers is considered met.
Re: the inorganic adhesive barrier coat, Locker discloses that the adhesive may include sodium silicate (Locker Table I).  As an adhesive composition containing sodium silicate is expressly contemplated and represents two of four possible exemplary compositions, usage of an inorganic adhesive barrier coat containing sodium silicate is considered to have been disclosed with sufficient specificity, thereby anticipating claims 1, 3, 5, and 6.  Alternatively, if the foregoing were not deemed to be the case, which is not conceded, then the usage of an inorganic adhesive barrier coat containing sodium silicate is deemed obvious, for the reference expressly suggests its usage in for purposes substantially similar to that of the instant application (viz. usage of inorganic adhesive material for high temperature mounting).  
As claim 1 makes no distinction between initial usage (when the barrier coat is first applied and still contains certain volatile and/or decomposable substances) and subsequent usage, after the first time when the catalyst support is heated to an operating temperature (which removes volatile and/or decomposable substances) but before a subsequent usage, the inorganic adhesive barrier coat is in a dry state.  Locker thus anticipates or renders obvious claims 1, 3, 5, and 6.
Considering claim 2, at least after initial heating, the combination of the mounting mat and the inorganic adhesive barrier coat will exhibit the properties, for any volatile and/or decomposable substances that could be removed at high temperature has already been removed.
Considering claims 11 and 12, Locker discloses the inclusion of alumina (id. Table I).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 5-12 are rejected under 35 U.S.C. 103 as obvious over U.S. 2010/0186359 A1 (“Dietz ‘359”, of record) in view of Locker.
Considering claims 1, 3, 5, and 8-10, Dietz ‘359 discloses a mounting material formed of a mat of ceramic fibers, wherein the mounting material has coated on its opposing major surfaces activatable an inorganic adhesive (Dietz ‘359 ¶ 0038-0041).  Dietz ‘359 discloses that once applied, the adhesive material is in a dry form, and that the adhesive material may be activated to exhibit adhesion to an adherend when heated to 150 to 300 centigrade (id. ¶ 0019-0022, 0034, and 0081).  Dietz ‘359 is analogous, as it is from the same field of endeavor as that of the instant application (inorganic adhesive for mounting an inorganic mat).  Dietz ‘359 differs from the claimed invention, as it is silent regarding the inclusion of alkali metal silicate.
Locker teaches a catalyst support having the following materials located radially outward from a center of the catalyst support:  ceramic honeycomb substrate 10, an inorganic adhesive barrier coat 12 located on the substrate, a fibrous intumescent mounting mat 14, and an enclosure 16 that encases the honeycomb substrate 10, the inorganic adhesive barrier coat 12, and the intumescent mat 14 (Locker abs., clm. 8-10, col. 3 line 50 – col. 4 line 15, and Fig. 2, reproduced infra).  Locker is analogous, as it is from the same field of endeavor as that of the instant application (inorganic adhesive material used for mounting a mat material used at high temperature).  It is noted that as mounted, there is enough pressure exerted by the enclosure on the items located within the enclosure as to compress the mounting mat 14 between the coated substrate and the enclosure (id. col. 7 line 15-28), which means that the barrier coat 12 is located on a surface of the mounting mat 14.  Re: the inorganic adhesive barrier coat, Locker teaches that the adhesive may include sodium silicate (id. Table I), and that the inclusion of sodium silicate reduces heat transfer from the honeycomb substrate to the intumescent mat (id. col. 3 line 49 and Examples 2-3).  As such, it would be advantageous to include sodium silicate into an adhesive located between a mounting material and a catalyst (e.g. such as the configuration described in ¶ 0078 of Dietz ‘359), in order to reduce heat transfer.  Person having ordinary skill in the art has reasonable expectation of success that sodium silicate can be incorporated into the adhesive composition of Dietz ‘359, because the adhesives of both Dietz ‘359 and Locker operate in similar fashions (viz. they are both primarily inorganic adhesives intended to be used in circumstances where drastic temperature cycling occurs).  Given the foregoing, it would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to have incorporated sodium silicate into the adhesive of Dietz ‘359 in order to reduce heat transfer.
Dietz ‘359 in view of Locker thus renders obvious claims 1, 3, 5, and 8-10.
Considering claims 2, Dietz ‘359 discloses to minimize mass loss (which is due to burnout of organic compounds), the adhesive of the mounting material has less than 5% total weight of organic compounds (id. ¶ 0065).  As the mat per se is made of ceramic fibers, it will not lose mass during heating at 120 oC.  Therefore, given that the adhesive accounts for only a portion of the overall combination of mounting mat and adhesive, given that the mounting mat per se does not suffer from either volatilization or decomposition, and given that the adhesive material further has reduced amounts of material liable to volatilization or decomposition, the mounting material meets the limitation of claim 2.
Considering claim 6, although claim 6 is met by the fact that claim 3 is already met, Dietz ‘359 discloses that the inorganic adhesive contains a metal phosphate salt, in particular magnesium phosphate (id. ¶ 0060).
Considering claim 7, at least for content of phosphate salt, in the specific examples, Dietz ‘359 discloses applying 0.051 – 0.152 g/cm2 (510 – 1,520 g/cm2) of an aqueous solution that is to be dried to form the inorganic adhesive, wherein the content of dry component is 10%.  At 10% of non-aqueous component (with the balance being the salt), the coverage would be 50 g/m2, or slightly above the upper bound of the claimed range.  But it is also noted that the proportion of solid content may also be lower at 5% (Dietz ‘359 ¶ 0070), which would result in a value that overlaps the claimed range.  It would have been obvious to one of ordinary skill in the art to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379.
Considering claim 11 and 12, Dietz ‘359 discloses that colloidal alumina may be contained in the inorganic adhesive (id. ¶ 0062).
	
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Dietz ‘359 and Locker, as applied to claim 1 above, and further in view of JP 2001/278680 A (referenced below using its machine translation, “JP ‘680”).
Considering claim 13, Dietz ‘359 differs from the claimed invention, as it is silent regarding inclusion of inorganic fibers having the claimed aspect ratio.  However, it is known in the art of coated insulation material formed of inorganic mat to incorporate inorganic fibers having length of 1 – 200 µm and diameter of 0.01 to 5 µm in order to strengthen the coating layer (JP ‘680 clm. 1-2 and ¶ 0020-0021).  JP ‘680 is analogous, as it is from the same field of endeavor as that of the instant application (coated inorganic mat used for insulation).  Person having ordinary skill in the art has reasonable expectation of success that the teaching of JP ‘680 may be applied to Dietz ‘359, as both references are directed to inorganic mats with a layer of inorganic coating.  It would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to have included inorganic fibers having length of 1 – 200 µm and diameter of 0.01 to 5 µm into the inorganic adhesive of Dietz ‘359, in order to reinforce the inorganic adhesive.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 17/296,569 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the ‘569 Application are also directed to an inorganic, heat-activated adhesive located on an inorganic mat, wherein the heat-activated adhesive may contain alkali metal silicate.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments with respect to all 35 U.S.C. 112(b) rejections set forth in the Non-Final Office Action (pg. 6 ¶ 4+ of response filed on 17 June 2022, henceforth “Response”) have been fully considered and are persuasive.  All 35 U.S.C. 112(b) rejections set forth in the Non-Final Office Action have been withdrawn.
In view of amendments to claim 1, all rejections relying upon Dietz ‘359 as set forth in the Non-Final Office Action have been withdrawn.
Applicant's arguments with respect to double patenting rejection over the ‘569 Application (pg. 8 ¶ 1+ of Response) have been fully considered, but they are not persuasive.  Although Applicant contends that an adhesive that “can be handled independently” from a body implies a structure distinct from an adhesive “adhered to” a body, Examiner notes that “can be” in this case is interpreted in the sense of being possible of (similar to the word “may”), rather than the sense of “is capable of”.  As such, claim 1 of the ‘569 Application is not considered to necessarily require the ability of handled independently; therefore, as this capability is not required, claims of the ‘569 Application are considered to render obvious the claims of the instant application.

Concluding Remarks
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zheren Jim Yang whose telephone number is (571)272-6604.  The examiner can normally be reached on M-F 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Z. Jim Yang/Primary Examiner, Art Unit 1781